DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

RESPONSE TO AMENDMENT
The amendment filed 6-6-2022 has been entered into the record.  Claims 7, 9-14, 16, 17, 26-28, 34-36 and 44 have been cancelled.  Claims  1-5, 6, 8, 18-25, 29-33, 37-40, 42, 43,  and 45-54 are pending.  Claims 1-6, 8, 21-25, and 50-54 are under examination.
The text of Title 35 of the U.S. Code not reiterated herein can be found in the previous office action.

Election/Restrictions
This application contains claims 15, 18, 19, 20, 29-33, 37-40, 42, 43,  and 45-49 drawn to an invention nonelected without traverse in the response filed 9-17-2021.  


Objections/Rejections Withdrawn
The objection to claim 1 is withdrawn in view of the amendment to the claim.
The rejection of claims 1-8 and 21-25 under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the amendment to the claims.
The rejection of claims 1, 2 and 21 under 35 U.S.C. 102(a)(1) as being anticipated by Frank et al (The Journal of Infectious Diseases, 186:64-73, 2002) is withdrawn in view of the amendment to the claims.

New Rejections Based on Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 22 recites three HCDRs and three LCDRs within a specific pair selected from a group.  Claim 21 from which it depends already recites those same limitations as it depends from claim 1.  As such, claim 22 does not properly further limit claim 21 from which it depends as it provides no additional structural element that is not found in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 50 and 51 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
The specification does not disclose a representative number of antibodies or antigen binding fragments thereof having the claimed binding characteristics set forth in claims 50 and 51.  The specification characterizes 4 human IgG1 heavy chain antibodies with the particular CDRs of Tables 1,   These antibodies are identified as H1H29336P,  H1H29339P, H1H29332P and H1H29329P.  These antibodies provide for 4 points in a range that is less than 10-8M, which for antibodies can include antibodies with KD of: 
    PNG
    media_image1.png
    283
    650
    media_image1.png
    Greyscale
    
Three of the disclosed antibodies have KDs of 10-11M, where the final antibody has a affinity KD of 10-9M.  Here no low picomolar or femtomolar antibodies have been disclosed.  Those changes to the disclosed antibodies that can be made to change the KD and other claimed properties are not disclosed.  Applicant claims a range of activity, however only part of the range is supported by 4 points.  The claimed affinity range is over 10000 fold in difference and as such the four points for four antibodies does not support possession of the claimed ranges of affinity and biological activity.  Dondelinger et al (Frontiers in Immunology, 9:Article 2278, 2018 pages 1-15; of record) teaches that it is well established and documented that non-CDRs residues play an important role in the binding affinity of the antibody to its antigen, either by making direct contact with the antigen, by affecting stability or flexibility of the antibody or its antigen binding loops or by structuring the CDR loop itself (see page 9, column 1, last paragraph).  The specification does not teach which framework residues of the four disclosed antibodies can be altered and provide for increases or decreases in antibody binding affinity or in the various physiological activities as set forth in claims 50 and 51.  The change of any single framework residue therefore has an unpredictable effect on the claimed biological activities.  The reference serves to demonstrate the highly unpredictable nature of substituted antibodies and thus, the highly unpredictable nature of the antibody of the instant claims.  Given said unpredictability the skilled artisan would not place Applicants in possession of the genus of antibodies that bind, have random combinations of variable light and variable heavy chains.   Possession of a genus may not be shown by merely describing how to obtain members of the claimed genus or how to identify their common structural features.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  The courts have held that possession of a genus may not be shown by merely describing how to obtain members of the claimed genus (i.e. make and test to see if they lack the requisite activity) or how to identify their common structural features.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895 and In re Kubin, 90 USPQ2d 1417 (Fed. Cir. 2009). In addition, the court has held that a method of identification of compounds (i.e. screening for variants) is not a description of the compounds per se that meet the requisite function to use in the associated methods.  University of Rochester v. G.D. Searle & Co. 69 USPQ2D 1886 (CAFC 2004.  Finally, function does not describe a structure, because the specification does not provide relevant identifying characteristics, including functional characteristics when coupled with known or disclosed correlation between function and structure.   The courts have held that in these instances, the specification lacks written description see Enzo Biochem Inc. v. Gen-Probe Inc.  63 USPQ2D 1609 (CAFC 2002) and University of Rochester v. G.D. Searle & Co. 69 USPQ2D 1886 (CAFC 2004).  Also instructive here are the decisions in  AbbVie  Deutschland GmbH & Co. v. Janssen Biotech, Inc. U.S. Court of Appeals, Federal Circuit 2013-13382013-1346 July 1, 2014; 2014 BL 183329 and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  As in AbbVie, the specification does not disclose a correlation of structure with the function by means of a representative number of recombinant antibodies/ human monoclonal antibodies that have the requisite claimed functional properties (set forth above). Therefore, consistent with the decision held in AbbVie, the specification is not found to provide for a structure-function correlation of antibodies representative of the full scope of the genus of biological characteristics recited in the claims.  Furthermore, as held in Centocor, it is clear that the specification does not describe antibodies with particular affinity or combinations of different CDR's with femtomolar affinity or low picomolar affinity encompassed by the claims.  Similar functional characteristics vastly exceed the specific functional endpoints disclosed for the four antibodies.  The specification does not describe a correlation of the structure of the limited human monoclonal antibodies with changes to the functional properties as encompassed by the claims.  Given the claimed broadly class of antibodies and in the absence of sufficient disclosure of relevant identifying characteristics for the broadly claimed class of human monoclonal antibodies that specifically bind PcrV, have the CDRs as claimed including the claimed functional characteristics of affinity, neutralization, mortality,  etc. as set forth in the claims, the applicant must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) and the specification at best describes plan for making such antibodies that bind homologs and have the requisite affinity and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient. Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011). The AbbVie decision considers how large of a genus is involved and what species of the genus are described in the patent. With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and ... cover any compound later actually invented and determined to fall within the claim's functional boundaries.”).
In the instant application, the specification and claims draw a fence around a perceived genus but the genus is not adequately described. The specification exemplifies four specific human monoclonal antibodies having the properties recited in the claims; however, the claims are not limited to these antibodies and the structural variability of the claimed genus of recombinant antibodies or binding fragments thereof is vast.  The specification does not describe antibodies or examples to support the full scope of the claims which include any type of recombinant antibodies including polyclonal, monoclonal, humanized camelid, murine etc, fully human any chimeric antibodies (mixed species of any type) produced by human intervention having the biological functional properties as claimed.  The specification does not describe representative examples to support the full scope of the claims.  Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117).  A review of the language of the claim indicates that these claims are drawn products whose targeting specificity relies upon the antibodies which  have specific sequence and functional characteristics.  To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.  One of skill in the art would not recognize from the disclosure that the applicant was in possession of the genus of antibodies having the same CDRs with the claimed functional properties. The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116).  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).


Status of Claims
Claims 22, 50 and 52 stand rejected.  Claims 1-6,8,21,23-25 and 52-54 are allowable.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia Duffy whose telephone number is 571-272-0855.  The examiner can generally be reached on 7:30 am - 4:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Gary Nickol can be reached at 571-272-0835.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Patricia Duffy/Primary Examiner, Art Unit 1645